Title: To Alexander Hamilton from Joseph Cross, 5 November 1799
From: Cross, Joseph
To: Hamilton, Alexander


          
            Sir,
            Portland, Nov. 5 1799—
          
          I have the honor to inform you, in answer to your’s of the 17th. October, that I obtained my furlough, the 16th. Sept. last.
          Annexed to it, are the signatures of Nehemiah Freeman Capt. Comg. and of Lieut. Phillip Rodrigue Adjut. pro. tem. I beg leave to observe, however, that, though Capt. Freeman then commanded the district in which I was stationed, my furlough is subject to revocation, should the Major, (who was expected, when I left fort Jay) upon knowing the circumstances which prompted my application for, it not see fit to confirm it.
          With the greatest respect, Obediently—
          
            J. Cross cadet, Regiment
             Arts & Engineers
          
          Major-General Alexander Hamilton, Trenton—
        